To compel respondent to settle the testimony in a chancery cause, on appeal by defendant to the Supreme Court.
Granted February 9, 1897, with costs against complainant.
The time had been extended the full four months. Appellant gave notice of settlement for the last day. At the hearing on said application defendant’s counsel presented the testimony, a copy of which had been §erved upon complainant’s counsel. The latter objected on the ground that the case presented for settlement did not conform to the requirements of Act No. 186, Public Acts of 1895.